 



Exhibit 10.1
DUQUESNE LIGHT HOLDINGS, INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS
1. Purpose
The purpose of the Duquesne Light Holdings, Inc., and Affiliated Companies
Deferred Compensation Plan for Directors (the “Plan”) is to permit each
non-employee member of the Board of Directors of Duquesne Light Holdings, Inc.,
(“the Company.”) and any company affiliated with Duquesne Light Holdings, Inc.
which adopts the Plan (along with Duquesne Light Holdings, Inc., collectively
referred to as the “Companies” or individually as a “Company”) to defer receipt
of the compensation to be earned for services as a director of a Company.
2. Eligibility
All directors of the Companies who are not also serving as salaried employees of
any Company and who have not attained age seventy-two (72) are eligible to
participate in the Plan.
3. Deferral of Compensation
     (a) Each eligible director (the “Participant”) may elect to participate in
the Plan by designating a percentage of the monthly director fee and meeting
fees to be earned thereafter for services as a director or as a member of a
committee of the Board of Directors to be deferred under the Plan and paid in
cash together with interest equivalents as hereafter provided.
     (b) An election to defer shall be made in writing and filed with the
Secretary of Duquesne Light Holdings, Inc. A new director may make such election
within 30 days of the later of (i) the date of such director’s election to the
Board or (ii) March 28, 2002, with respect to compensation attributable to
services performed after the election. Thereafter, an election shall become
effective as of the first day of January following the date of filing of the
election and shall remain in effect for the future calendar year and for every
year thereafter, until revoked in writing or superseded by a new election;
provided, however, that any such revocation or new election shall be effective
only with respect to calendar years after the year in which such revocation or
new election is filed with the Secretary of Duquesne Light Holdings, Inc. and
shall not affect any amounts previously deferred under the Plan. A new election
to defer may be made subsequent to a revocation of a prior election to defer.

 



--------------------------------------------------------------------------------



 



     (c) Amounts deferred shall be credited on the books of the appropriate
Company in the name of the Participant on the same date that such amounts
otherwise would have been payable and shall be payable only from the general
funds of the appropriate Company. No assets of any Company shall be segregated
or earmarked in respect to any amounts deferred under the Plan, and all such
amounts shall constitute unsecured contractual obligations of the appropriate
Company.
     (d) Interest equivalents in respect of unpaid deferred amounts shall be
paid at a rate determined as of the last business day of each calendar quarter
(the “Computation Date”) to be applied to the average daily account balances
during the next succeeding calendar quarter. Such interest equivalents shall be
credited to the accounts referred to in subparagraph 3(c) above at a quarterly
rate equal to one-fourth of the prime commercial loan rate of Morgan Guaranty
Trust Company effective on the Computation Date. Solely for the purpose of
computing interest equivalents, such quarterly credits shall not be included in
the average daily account balances until the beginning of the calendar year next
succeeding the calendar year for which the respective quarterly credits were
computed, and then they shall be included only if and to the extent that payment
had not been made with respect to such credits.
4. Payment of Deferred Amounts
     (a) At the time a Participant makes an initial or subsequent election to
defer payment of compensation pursuant to subparagraph 3(b) above, the
Participant also shall elect to have the amount deferred paid in from one (1) to
ten (10) annual installments commencing in the year designated by the
Participant, the first payment to be made on January 15th of the year designated
by the Participant, with the remaining installments continuing to be payable on
January 15th of each year thereafter; provided, however, that payment of
deferred amounts shall commence no later than thirty (30) days after the death
of the Participant (or as soon as practicable thereafter) and no later than
January 15th of the first calendar year subsequent to attainment of age
seventy-two (72) (or subsequent to such other age as may supersede the age
referred to in Section 403(f)(1)(B) of Title 42 United States Code) in which the
Participant shall not be serving as a director of any Company.
     (b) The amount of each annual installment to a Participant shall be
determined by dividing the balance remaining in the Participant’s account by the
number of installments remaining to be paid.
     (c) Notwithstanding the payment provisions contained in subparagraph 4(a),
the Corporate Governance Committee of the Board of Directors of Duquesne Light
Holdings, Inc. (the “Corporate Governance Committee”)

 



--------------------------------------------------------------------------------



 



shall have the sole discretion to approve a payment to the Participant (or
beneficiary in the case of a Participant’s death) of all or a portion of the
Participant’s benefit prior to the time such benefit would otherwise be payable.
The Corporate Governance Committee shall exercise this discretion only as
provided below:
          (i) The Corporate Governance Committee may, upon a Participant’s
written request, approve the payment of all or a portion of the Participant’s
(or beneficiary’s) benefit to the Participant (or beneficiary) if the Corporate
Governance Committee determines that the Participant (or beneficiary) has
incurred an unforeseeable emergency. For this purpose, an unforeseeable
emergency is a severe financial hardship resulting from an illness or accident
of the Participant (or beneficiary), or the Participant’s (or beneficiary’s)
spouse or dependent (as defined in Section 152(a)), loss of the Participant’s
(or beneficiary’s) property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant (or beneficiary). Without limiting the generality of the
foregoing, the following may constitute Unforeseeable Emergencies: (i) the
imminent foreclosure of or eviction from the Participant’s or beneficiary’s
primary residence, (ii) the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, and (iii) the need to pay for the funeral expenses of a spouse or a
dependent (as defined in Section 152(a) of the Code). Except as otherwise
provided herein, the purchase of a home and the payment of college tuition are
not unforeseeable emergencies. The amount distributed with respect to an
emergency may in no event exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship.)
          (ii) The Corporate Governance Committee shall notify a Participant or
beneficiary in writing within 60 days after receiving a request for an
unforeseeable emergency distribution as to whether the Corporate Governance
Committee has approved such distribution.
          (iii) For purposes of this subparagraph 4(c), a determination of the
Corporate Governance Committee with respect to the payment of

 



--------------------------------------------------------------------------------



 



benefits hereunder shall be made by a majority of the members of the Corporate
Governance Committee excluding for this purpose a member of such committee whose
request is being considered.
     (d) Payment Delays.
          (i) Any payment or distribution that becomes due or payable under the
terms of the Plan will be delayed in the following circumstances:
               (A) Duquesne Light Holdings, Inc. reasonably anticipates that the
making of the payment will violate a term of a loan agreement or other similar
contract to which Duquesne Light Holdings, Inc. is a party and such violation
will cause material harm to Duquesne Light Holdings, Inc. (provided, that
Duquesne Light Holdings, Inc. entered into such loan agreement (including such
covenant) or similar contract for legitimate business reasons and not to avoid
the restrictions or requirements of Section 409A of the Code);
               (B) Duquesne Light Holdings, Inc. reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law (provided, that the making of a payment that causes inclusion in gross
income or the application of any penalty or other provision of the Code is not
treated as a violation of applicable law for purposes of this subsection); and
               (C) upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.
          (ii) Any payment or distribution that is delayed pursuant to this
Section must be paid at the earliest date upon which Duquesne Light Holdings,
Inc. reasonably determines:
               (A) With respect to any payment delayed under subsection (A),
that the payment will not cause a violation of the loan agreement or similar
contract, or such violation will not cause material harm to Duquesne Light
Holdings, Inc.; and
               (B) With respect to any payment delayed under subsection (B),
that the payment will not cause a violation of Federal securities laws or other
applicable law.

 



--------------------------------------------------------------------------------



 



5. General Provisions
     (a) The Board of Directors of Duquesne Light Holdings, Inc. may modify or
amend the Plan, in whole or in part, from time to time, or, in accordance with
Section 5(b) below, terminate the Plan at any time, without the consent of any
Participant, beneficiary of any Participant or any other Company; provided,
however, that no such modification, amendment or termination shall permit the
acceleration of payment of any installment of deferred amounts except as
provided in subparagraph 4(c) above and that any modification, amendment or
termination shall be of general application to all Participants and
beneficiaries and shall not, without the consent of the Participant or, in the
event of his or her death, the Participant’s beneficiary adversely affect
(i) any amount theretofore deferred or credited to the Participant’s account or
(ii) the right of the Participant to receive all amounts theretofore credited to
the Participant’s account, including interest equivalents computed to the date
of such modification, amendment or termination, at the time or times theretofore
elected by the Participant. The Plan shall remain in effect until terminated
pursuant to this paragraph.
     (b) The Company may, in its discretion, terminate the Plan under one of the
following circumstances:
          (i) At any time, provided that all nonqualified deferred compensation
arrangements sponsored by Duquesne Light Holdings, Inc. and any company required
to be aggregated with Duquesne Light Holdings, Inc. under Section 414(b) and
(c) of the Internal Revenue Code of 1986, as amended (the “Code”), that are
treated, together with the Plan, as one arrangement under Section 409A of the
Code, are terminated, provided that (i) no payments other than payments that
would be payable under the terms of the Plan and such other arrangements if the
termination had not occurred are made within 12 months of the termination of the
Plan and such other arrangements, (ii) all such payments are made within
24 months of the termination of the Plan and such other arrangements, and
(iii) neither Duquesne Light Holdings, Inc. nor any company required to be
aggregated with Duquesne Light Holdings, Inc. under Section 414(b) or (c) of the
Code adopts a new arrangement that would, with the Plan or any such other
terminated arrangement, be treated as a single arrangement under Section 409A of
the Code, at any time within five years following the date of termination of the
Plan and such other arrangements.
          (ii) At any time during the period beginning 30 days preceding and
ending 12 months following a change in control event (as that term is defined in
Proposed Treasury Regulation Section 1.409A-2(g)(4)(i) (or any successor
regulation)), provided that (i) all substantially similar arrangements sponsored
by Duquesne Light Holdings, Inc. and any

 



--------------------------------------------------------------------------------



 



company required to be aggregated with Duquesne Light Holdings, Inc. under
Sections 414(b) or (c) of the Code are terminated and (ii) all Participants
under the Plan and such other arrangements are required to receive all amounts
of compensation deferred under the Plan and such other arrangements within
12 months of the date of termination of the Plan and such other arrangements.
          (iii) At any time within 12 months of a dissolution of Duquesne Light
Holdings, Inc. taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
amounts deferred under the Plan are included in Participants’ gross incomes in
the latest of (i) the calendar year in which the termination occurs, or (ii) the
first calendar year in which the payment is administratively practicable.
     (c) The place of administration of the Plan shall be conclusively deemed to
be within the Commonwealth of Pennsylvania, and the validity, construction,
interpretation and administration of the Plan, and of any determinations or
decision made thereunder, and the rights of any and all persons having or
claiming to have any interest therein or thereunder, shall be governed by, and
determined exclusively and solely in accordance with, the internal laws of the
Commonwealth of Pennsylvania.
     (d) No rights under the Plan may be transferred or assigned except that a
Participant may designate, in writing on a form approved by Duquesne Light
Holdings, Inc., his or her spouse, a trustee or his or her personal
representative as beneficiary to receive any unpaid amounts under the Plan after
the death of the Participant. In the absence of any such designation or in the
event that the designated person or entity shall not be in existence at the time
a payment under the Plan comes due, the beneficiary of the Participant shall be
the Participant’s personal representative.
     (e) The Plan is intended to comply with the requirements of Section 409A of
the Code. Consistent with that intent, the Plan shall be interpreted in a manner
consistent with Section 409A and in the event that any provision that is
necessary for the Plan to comply with Section 409A is determined by the
Administrator, in its sole discretion, to have been omitted, such omitted
provision shall be deemed included herein and is hereby incorporated as part of
the Plan.

 



--------------------------------------------------------------------------------



 



     This amended and restated Plan is adopted and effective this 1st day of
January, 2005.

     
ATTEST:
  DUQUESNE LIGHT HOLDINGS, INC.:
/s/D.L. Rabuzzi
[Corporate Seal]
  By: /s/Morgan K. O’Brien
          President and
Title: Chief Executive Officer

Adopted: June 30, 1981
Revised: May 31, 1988
Revised: September 25, 1990
Revised: September 29, 1992
Revised: March 28, 2002
Revised: January 1, 2005 (effective)

 